As filed with the Securities and Exchange Commission on September 1 , 2009 Registration Number 333- 161384 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-3 /A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ADVANCED BATTERY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 22-2497491 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) ZHIGUO FU, CHAIRMAN Advanced Battery Technologies, Inc. 15 West 39th Street, Suite 14A
